            Case 4:15-cr-00178-HSG Document 215 Filed 02/23/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4   1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant LUONG
 9

10                                IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                          OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                            Case No.: CR 15-178 HSG

15                   Plaintiff,                            STIPULATION TO CONTINUE
                                                           HEARING; ORDER
16           v.

17    TUAN LUONG,

18                   Defendant.

19

20         IT IS HEREBY STIPULATED, by and between the parties to this action, that the

21   RESENTENCING HEARING previously set for March 1, 2021 at 2:00 p.m. before the Hon.

22   Haywood S. Gilliam, Jr., be CONTINUED until March 29, 2021 at 2:00 p.m. as a STATUS ON

23   RESENTENCING. The reasons for this request are:

24         Mr. Luong is currently housed in a Federal Transfer Center en route to a new designated place

25   of confinement. Defense counsel has been advised by staff there that the current facility does not

26   have Zoom capabilities and that the facility does not have an estimated time for Mr. Luong’s

27   departure to his next facility. Additionally, presumably due to Mr. Luong’s relocation, defense

28   counsel has not received correspondence that he is expecting from Mr. Luong which is necessary to



                                                       1
            Case 4:15-cr-00178-HSG Document 215 Filed 02/23/21 Page 2 of 2



 1   defense preparation. Defense counsel will continue monitoring Mr. Luong’s location and advise the
 2   Court and counsel when a Re-Sentencing via Zoom becomes feasible. The proposed date has been
 3   approved by the Courtroom Deputy Clerk.
 4

 5

 6   DATED:       February 22, 2021                     ____________/S/__________________
 7                                                      JOHN PAUL REICHMUTH
                                                        Assistant Federal Public Defender
 8

 9

10
     DATED:       February 22, 2021                     _____________/S/_________________
11                                                      ANNA NGUYEN
                                                        Special Assistant United States Attorney
12

13

14
                                                   ORDER
15

16        Based on the reasons provided in the stipulation of the parties above, it is hereby

17        ORDERED that the RESENTENCING HEARING previously set for March 1, 2021 at 2:00

18   p.m. before this Court, be CONTINUED until March 29, 2021 at 2:00 p.m. as a STATUS ON

19   RESENTENCING.

20

21
          IT IS SO ORDERED.
22

23

24   DATED: 2/23/2021                           ______________________________________
                                                   HON. HAYWOOD S. GILLIAM, JR.
25                                                 UNITED STATES DISTRICT JUDGE
26

27

28



                                                       2
